J-A35044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CATHLEEN A. CASTAGNA,                        IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

RICHARD W. CASTAGNA,

                        Appellant                 No. 523 WDA 2014


                 Appeal from the Order March 18, 2014
          In the Court of Common Pleas of Washington County
   Domestic Relations at No(s): 01013DR2008 PACSES NO. 428110361


MICHAEL BAKER AND DIANE SUSS,                IN THE SUPERIOR COURT OF
PERSONAL REPRESENTATIVES OF THE                    PENNSYLVANIA
ESTATE OF RICHARD W. CASTAGNA,

                        Appellees

                   v.

CATHLEEN A. CASTAGNA,

                        Appellant                 No. 524 WDA 2014


                  Appeal from the Order March 18, 2014
           In the Court of Common Pleas of Washington County
                     Civil Division at No(s): 2010-263


BEFORE: BENDER, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY BOWES, J.:                       FILED JANUARY 09, 2015

     Cathleen Castagna (“Wife”) appeals from the trial court order

terminating her right to alimony pendente lite (“APL”) effective January 7,
J-A35044-14



2014, and setting to zero the arrears owed by her deceased husband’s

estate (“the Estate”).1 We affirm.

        Wife married Richard W. Castagna (“Husband”) during 1997 and

separated in 2007.          The couple amassed a significant marital estate.

Following the separation, Wife was awarded monthly spousal support in the

amount of $9,200. After Husband filed for divorce during 2010, the support

order was converted to APL. Husband’s death three years later preceded the

divorce decree or equitable distribution.2 Upon receiving notice of Husband’s

death, the domestic relations section that administered the support/APL

payments terminated the order for APL. Wife challenged this decision, and

the Estate countered that APL terminated automatically upon Husband’s

death.    On June 5, 2013, the trial court directed the domestic relations

section to determine whether APL should be reinstated and, if so, at what

rate.     Thereafter, on July 22, 2013, the domestic relations section
____________________________________________


1
  In Washington County, divorce and support actions are administrated in
separate divisions of the Court of Common Pleas. The underlying litigation
began as a claim for spousal support in the Domestic Relations Section at
No. 1013 DR 2008. The independent divorce action was initiated in the Civil
Division at No. 2010-263. Instantly, the order affecting APL was entered at
both divisions and Wife filed a single notice of appeal referencing both
docket numbers. This Court consolidated the appeals sua sponte and
directed the parties to brief and argue them as if one.
2
  Although Husband died during the pendency of the divorce, since the
parties had established the grounds for divorce prior to Husband’s death, the
action did not abate. See 23 Pa.C.S. § 3323(d.1). Husband’s personal
representatives, Michael Baker and Diane Suss, continued the divorce action
on his behalf.



                                           -2-
J-A35044-14



recommended that APL be reinstated at $9,205 per month, and it issued an

interim order that set the arrears at $32,136.99, which presumably is the

sum that accrued between the effective date of the order terminating APL

and the date it was reinstated. The interim order directed that the arrears

was due immediately.        The Estate disputed the calculation of the interim

order, demanded a hearing de novo pursuant to Washington County Local

Rule 1910.01, and filed a petition for special relief seeking to suspend the

interim APL order pending de novo review. The trial court denied the latter

request for relief.

      While the de novo appeal was pending, on February 4, 2014, the

parties executed a property settlement agreement mutually releasing each

other from all economic claims, including, inter alia, “past, present or future

support.” Property Settlement Agreement, 2/4/14, at ¶2. Additionally, the

second provision of paragraph eight of the agreement provided, “It is

understood that the financial and property arrangements made hereunder

constitute the sole claims by Wife against the Estate, now or at any time in

the future.” Id. at ¶8. The agreement contained an integration clause that

disclaimed all other representations or warranties that were not expressed

therein,   id.   at   ¶10   (g),   and   articulated   that   “for   the   purpose   of

interpretation,” it “shall be deemed to have been jointly drafted[.]” Id. at

¶10 (d).

      Following her execution of the property settlement agreement, Wife

refused to sign a concomitant consent decree directing the domestic

                                         -3-
J-A35044-14



relations section to terminate APL, set the arrears at zero, and mark the

support case as closed.         Instead, she relied upon the domestic relations

section’s accounting that reflected arrears totaling $32,106.99 as of January

7, 2014, which she demanded be paid outside of the agreement.3              The

Estate countered Wife’s demand for the purported arrearages with a petition

to enforce the February 4, 2014 settlement agreement.          Specifically, the

Estate requested that the trial court enter an order confirming the

termination of APL and setting the APL arrears at zero. Upon review of the

agreement, the trial court granted relief. This timely appeal followed.

       Wife presents a single issue for our review: “Whether the trial court

erred as a matter of law in concluding that the property settlement

agreement barred recovery of arrearages due [Wife] of alimony pendente

lite as of January 7, 2014.” Wife’s brief at 4.

       In Pennsylvania, the law of contracts governs a property agreement if

the agreement is not merged into a divorce decree. Nessa v. Nessa, 581

A.2d 674, 676 (Pa.Super. 1990) (“In summation, we hold separation or

property settlement agreements for support remain as contracts to be

____________________________________________


3
  A $30.00 discrepancy exists between the calculations of arrears in the
interim order and the subsequent certification of accounting. While the
certified record does not reveal the precise basis for the inconsistency, we
presume it is the product of the interim order’s directive that $5.00 of the
monthly APL payment to Wife be applied toward arrears. Nevertheless,
since we affirm the trial court’s order setting the amount of arrears to zero,
we do not address the apparent irregularity herein.



                                           -4-
J-A35044-14


enforced at law or in equity unless they are merged into a divorce decree or

court Order.”). Our Supreme Court explained in Kripp v. Kripp, 849 A.2d

1159, 1163 (Pa. 2004), that

      under the law of contracts, in interpreting an agreement, the
      court must ascertain the intent of the parties. Robert F. Felte,
      Inc. v. White, 451 Pa. 137, 302 A.2d 347, 351 (1973).

      In cases of a written contract, the intent of the parties is the
      writing itself. If left undefined, the words of a contract are to be
      given their ordinary meaning. Pines Plaza Bowling, Inc. v.
      Rossview, Inc., 394 Pa. 124, 145 A.2d 672 (1958). When the
      terms of a contract are clear and unambiguous, the intent of the
      parties is to be ascertained from the document itself. Hutchison
      v. Sunbeam Coal Corp., 513 Pa. 192, 519 A.2d 385, 390
      (1986).

      Herein, the trial court determined that the property settlement

agreement was unambiguous.        The court’s conclusion is founded upon a

“whereas” recital and two substantive provisions. The relevant substantive

provisions are as follows:

            2. General Mutual Release.

             Except as otherwise specifically provided herein, Wife for
      herself, her heirs, representatives and assigns, forever
      RELEASES, REMISES, DISCHARGES and QUITCLAIMS Baker,
      Suss and the Estate, and Baker, Suss and the Estate for
      themselves, their heirs, representatives and assigns forever
      RELEASE, REMISE, DISCHARGE and QUITCLAIM Wife from and
      with respect to all liability, claims, causes of action, damages,
      costs, contributions, expenses or demands whatsoever in law or
      in equity and any and all right, title, interest or claim of past,
      present or future support, division of property, whether real or
      personal, tangible or intangible, including income or gain from
      property hereafter accruing, right of dower and curtesy, right to
      act as administrator or executor in the Estate, right to
      distributive share in the Estate, right of exemption in the Estate,
      all rights, claims, demands, liabilities and obligations arising

                                     -5-
J-A35044-14


      under the provisions of the Pennsylvania Divorce Code of 1980
      and its subsequent amendments, the Pennsylvania Probate
      Estate and Fiduciary Code, or any other property rights, benefits
      or privileges accruing to them by virtue of said marriage
      relationship of Husband and Wife, or otherwise, and whether the
      same are conferred by the statutory law or by the common law
      of the Commonwealth of Pennsylvania, or any other state, or of
      the common law of the United States of America. Wife hereby
      further represents, warrants, covenants and agrees not to sue
      Baker, Suss or the Estate, and Baker, Suss and the Estate
      hereby represent, warrant, covenant and agree not to sue Wife
      with respect to, or to enforce, any of the rights relinquished
      pursuant to this Paragraph.

               ....

           8. Termination and Waiver of Spousal Support,
      Alimony Pendente Lite, Alimony, Counsel Fees or
      Expenses.

            The current Support Order in the Support Action is hereby
      terminated effective as of January 7, 2014. Wife hereby waives
      and relinquishes any right to seek an Order against the Estate
      for any further spousal support, alimony pendente lite, alimony,
      counsel fee or expenses. It is understood that the financial and
      property arrangements made hereunder constitute the sole
      claims by Wife against the Estate, now or at any time in the
      future. The Estate hereby waives any claim for overpayment of
      Wife's APL.

Property Settlement Agreement, 2/4/14.

      Wife’s argument focuses on the facts that the agreement stated that

she had a right to APL until it was terminated on January 7, 2014.                 She

posits that since the arrears accrued prior to that date, it was unavoidably

excluded from the agreement.          She continues that, while the agreement

specifically   states   that   the   Estate   waived   its   right   to   recoup   any

overpayments, a reciprocal provision requiring her to waive the outstanding

arrears is not included.         Thus, relying upon the canon of statutory

                                        -6-
J-A35044-14



interpretation that items not included are deemed to be excluded, she

maintains that since the agreement does not address arrears specifically, it

would be unreasonable to find that she relinquished her right to that sum.

She also asserts that, pursuant to principles of contract interpretation, the

specific provision in paragraph eight, relating to the termination and waiver

of support, APL, and alimony, supersedes the general provision in paragraph

two regarding the mutual release of claims.

     Initially, we reject Wife’s primary contention that the specific reference

in paragraph eight of the agreement that the interim APL order would not

terminate until January 7, 2014, is dispositive. We observe that while the

first two sentences in paragraph eight suggest that APL would remain in

effect until January 7, 2014, and that Wife would relinquish “further spousal

support, alimony pendente lite, alimony, counsel fee[s] or expenses,” the

subsequent statement clearly directs that the parties agree that the

agreement would address all of Wife’s current and future support-related

claims.   Property Settlement Agreement, 2/4/14, at 6.       Specifically, Wife

agreed, “It is understood that the financial and property arrangements

made hereunder constitute the sole claims by Wife against the

Estate, now or at any time in the future.”            Id. (emphasis added).

Meaningfully, when the parties executed the settlement accord, the Estate

maintained that APL was improper following the date of Husband’s death and

it was awaiting the requested de novo review of the court’s contrary

determination. Accordingly, neither the award of APL nor the calculation of

                                    -7-
J-A35044-14



the arrears was assured in this case.     Since the purported arrears were

outstanding on the date that Wife waived her then-current claim to APL, it

necessarily follows that the Estate’s obligation to pay the purported arrears

fell within the accord.

      After a thorough review of the parties’ briefs, pertinent law, and the

certified record, we conclude that the Honorable Valarie Costanzo cogently

addressed Wife’s argument, and we affirm on the basis of her well-reasoned

opinion entered on May 15, 2014. Stated succinctly, we concur with the trial

court’s conclusion that the property settlement agreement between Wife and

the Estate subsumed all outstanding economic claims, including Wife’s APL

arrears.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/9/2015




                                    -8-
                                                                                  Circulated 12/30/2014 03:53 PM




    IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA

                                         CIVIL DIVISION


  MICHAEL BAKER and DIANE SUSS,                       )
  Personal Representatives
                   .       of the ESTATE
                                       . OF           )
  RICHARD W. CASTAGNA,                                )
                                                      )
                                                      )
                        Plaintiffs,                   )
         v.                                           )        N.    2010-263
                                                      )              524 WDA 2014
  CATHLEEN CASTAGNA,                                  )
                                                      )
                        Defendant.                    )
                                                      )
                                                      )
 CATHLEEN CASTAGNA,                                   )
                                                      )
                                                      )
                       Plaintiff,                    )
         v.                                          )         No.   1013 DR 2008
                                                     )               523 WDA 2014
 RICHARD CASTAGNA,                                   )
                                                     )
                       Defendant.                    )

                         OPINlON PURSUANT TO Pa.R.A.P. 1925(a)

        These two matters come before the COUlt upon Cathleen Castagna's (hereinafter referred

to as "Appellant") appeal to the Superior Court of Pennsylvania from an Order of the Trial

Court, dated March 18,2014, which tenninated alimony pendente lite and set outstanding arrears
                             ,
at zero (hereinaf1er referred to as "Order.") The Order was entered pursuantto a property

settlement agreement entered into by the parties that terminated and waived any claims of

alimony pendente lite by the Appellant. The Appellant filed a Notice of Appeal of this Order to

the Superior Court on or about March 31,2014.

       Appellant has asserted that she is due certain arrearages for alimony pendente lite

payments timt accrued prior to the date the property settlement agreement was entered into by




                                                          40
                                                                                     Circulated 12/30/2014 03:53 PM




  both parties. However, the language of the agreement clearly stated that the Appellant

  relinquished any and all rights to any further payment by the Estate, whether it is by spousal

  support, alimony pendente lite, alimony,    01'   other counsel fees and expenses. Accordingly, the

  Trial Court's Order should be affirmed.

                                            Procedural History

         Richard Castagna (hereinafter refelTed to as "Husband") and his wife, Appellant,

  separated on or about July 7, 2007. Thereafter, Appellant filed for spousal support and

 ultimately Husband entered into a consent order to pay Appellal]t $9,200 per month. On January

  11,2010, Husband filed for divorce from Appellant. In response, Appellant filed a counter-

 claim and answer that included a count for alimony pendente lite. Consequently, the Court

 converted the previously agreed upon spousal support to alimony pendente life.

         During the. marriage, the parties enjoyed substantial wealth, which resulted in the parties

 engaging in extensive discovery for purposes of equitable distribution. Husband passed away on

 April 7, 2013, before a final divorce decree was entered. Thereafter, an estate (hereinafter

 referred to as "Estate") was opened and Husband's executors were substituted as Plaintiffs on his

 behalf in the divorce action. After Husband's death, the Washington County Domestic Relations

 Section terminated Appellant's alimony pendente lite, Appellant's alimony pendente /ire

 payments wcre ultimately reinstated after a hearing on the matter, The Court ordered the Estate

 to provide Appellant with $9,200 in alimony pendente lite payments per month,

         On February 4, 2014, the Estate and Appellant, who were both represented by counsel,


     .
, entered into a property settlement agreement (hereinafter referred to as "agreement >0) The
                                        '



agreement was drafted by the Estate's attorney. The agreement purported to be a global

settlement of all claims, liabilities and causes of action between Appellant and the Estate. The



                                                       41
                                                                                Circulated 12/30/2014 03:53 PM




 agreement provided Appellant with the fonner martial residence, all tangible personal property

 currently in her possession, a $25,000 IRA, and a $1 ,000,000 equitable distribution payment. In

 consideration thereof, the Appellant agreed that she would waive, relinquish and release any

 claims she may have had against the Estate.

        Aftcr entering the agreement, Appellant sent a letter to the Estate requesting that the

 Estate pay Appellant $32, )06.99 in arrearages. In response, the Estate presented a petition to

 enforce the agreement before this Trial Court wherein the Estate argued that the Appellant was

 precluded from any owed arrearages as a result of the agreement. This Trial Court detel111ined

 that under the clear and unambiguous language of the agreement, Appellant waived any and all

 right that she had to an arrearage payment. Accordingly, this Trial Court issued an Order that

 Appellant's arrears were to be set at zero. It is this Order that Appellant now seeks to appeal.

                                                 OPINION

        As this Honorable Cou11 has explained, "It is well established that the law of contracts

governs marital settlement agreements, and under the law of contracts, the court must ascertain

the intent of the parties when interpreting a marital agreement." Crispo v. Crispo, 909 A,2d 308,

313 (Pa. Super. 2006); Sorace v, Sorace, 655 1\.2d 125 (Pa, Super. 1995); Adams v. Adams, 848

A.2d 991 CPa. Super. 2004). "Absent fraud, misrepresentation, or duress, spouses shall be bound

by the terms bftheir agreements." rd. (citing McMahon v. McMahon, 612 A.2d 1360, 1363 CPa.

Super. 1992». It is well established in this Commonwealth that property settlement agreements

are presumed valid and binding upon spouses. McGannon Y. McGannon, 359 A,2d 431 (Pa.

Super. 1976).

       When interpreting contractual agreements that involve clear and unambiguous language,

the Trial Court need only examine the writing itself, and must not modifY the plain meaning of



                                                42
                                                                                    Circulated 12/30/2014 03:53 PM




  its words. Kripp v. Kripp. 849 A.2d 1159, 1163 (Pa. 2004); Carsone v. Carsone, 688 A.2d 733

  (Pa. Super. 1997). Contractual language is only considered ambiguous ifit is "reasonably

  susceptible of different constructions and capable of being understood in. more than one sense,"

  Hutchison v. Stmbeam Coal Corp., 519 A.2d 385, 390 (Pa. 1986).

         In the present matter, Appellant argues that the Trial Court abused its discretion by

  finding that the plain language of the agreement precluded Appellant from seeking the balance of

  accrued alimony pendente Ille arrearages. Speciflcally, Appellant assetts that the Trial Court

  erred by failing to consider (l) the word "further" as contained in Paragraph 8, and (2) that the

 agreement waived overages but did not waive arrearages. Paragraph 8 of the agreement provides

 in pettinent part:

                 8. Termination and Waiver of Spousal Support, Alimony Pendente Lite,
                 Alimony, Counsel Fees or Expenses.

                Wife hereby waives and relinquishes any right to seek an Order against the
                Estate for any further spousal support, alimony pendente lite, alimony, counsel
                fee or expenses. It is understood that the financial and property arrangements
                made hereunder constitute the sole claims by Wife against the Estate, now or at
                any time in the future. The Estate herebY'waives any claim for overpayment of
                Wife's APL.

        The Cambridge English Dictionary defines the word "further" as "more, additional, or

extra." In Paragraph 8 of the agreement, "further" is placed directly before "spousal support,

alimony pendente lite, alimony, cotIDsel fee or expenses," The plain meaning of this sentence
                                                                                        ,     is

clear: Appellant agreed not to pUrsue any claim for any further monetary support from the Estate.

Accordingly, by entering the agreement, Appellant agreed to waive and relinquish any

outstanding claims she may have had against the Estate, including her right to collect alimony

pendente lite arrearages. The language that was agreed to by the patties clearly embodies the

intent of the agreement: to release the Estate from any other support claims from Appellant.



                                                    43
                                                                                   Circulated 12/30/2014 03:53 PM




 Because the agreement is free from ambiguity, the agreement must be enforced as written. For

 that reason, the Trial Court's Order should be affirmed.

        Appellant also argues that this Trial Court erred by failing to consider that the agreement

 contained a waiver for overages, and not arrearages. As previously explained, when interpreting

 a contract, the Trial Court is bound by the words adopted by the parties. Kripp, 849 A.2d at

 1163. The Trial Court is not pennitted to modify or add to the plain meaning of contractual

 language. Id. Paragraph 2 of the agreement provides in pertinent part:

               2. General Mutual Release.

               Wife ... forever RELEASES, REMISES, DISCHARGES and QUITCLAIMS
               (the Estate] ... with respect to allliabilit)i, claims, causes of action, damages,
               costs, contributions, expenses or demands whatsoever in law or equity and
               any and all right title, interest, or claim of past, present or future support ...
               all rights, claims, demands, liabilities and obligations arising under the
               provisions of the Pennsylvania Divorce Code of 1980 and its subsequent
               amendments, the Pennsylvania Probate Estate and Fiduciary Code, or any
               other property rights, benefits or privileges accruing to them by virtue of said
               marriage relationship of Husband and Wife.

It is clear from the plain meaning of these words that the intent of the parties was to mutually

release each other from any and all past, present, or future claims. Therefore, Appellant's

argument that arrearages were not covered by this global agreement is meritIess.

       Further evidence of the parties' intent can be gleaned from the second page of the

agreement, which provides
                    ,     the following:

              WHEREAS, the above-named parties desire that the Estate of Richard W.
              Castagna's present and future interest in the marital estate be fixed and
              detennined and its property rights settled, including any and all claims for
              division of jointly owned and/or marital property, all present and future
              property rights, all claims for overpayment of spousal support, APL, alimony,
              counsel fees or expenses and any and all other matters which could be raised
              under any action brought pursuant to the Pennsylvania Divorce Code and
              Pennsylvania Probate, Estate and Fiduciary Code ...




                                                  44
                                                                                 Circulated 12/30/2014 03:53 PM




        In the instant matter, Appellant waived and relinquished her right to proceed with a cause

of action for arrearages by entering into the agreement. The language in both Paragraph 2 and

Paragraph 8 is unambiguous, and therefore, this Trial Court rightfully interpreted the agreement

as written and found that the parties intended that Appellant waive any and all future claims

against the Estate.

        For the reasons set forth above, the Trial Court respectfully submits its Order should be

affirmed.




DATE:                                                BY THE COURT:



                                                       IW~~                                ,J.
                                                     Valarie Costanzo




                                                45